ELLISON, J.
This action was instituted to recover judgment on two promissory notes. The judgment in the circuit court was for the plaintiff.
*124Defendant made written application for a continuance on the ground of the absence of witnesses. It was overruled, and for the alleged error in that ruling' this appeal is prosecuted. Among other things required by the statute (sec. 685, R. S. 1899) to be stated when a continuance is desired, is that “such application is not made for vexation or delay, but in good faith for the purpose of obtaining a fair and impartial trial.” This important statement is wholly omitted from the application and the continuance was therefore properly refused. [Soderberg v. Pierce, 33 Mo. App. 60.]
The judgment is affirmed.
All concur.